TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00235-CV


In re Sara Steed, et al.




ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY


O R D E R
PER CURIAM
		The Relators' Emergency Motion for Stay Pending Review of Petition for Writ of
Mandamus is hereby set for oral argument on April 29, 2008, at 2:00 p.m. in the courtroom of
the Third Court of Appeals in Austin, Texas.  The Department of Family and Protective Services is
requested to file a response to the emergency motion to stay on or before April 28, 2008, at 12:00
noon.  Relators are requested to file any supplemental materials or record in support of their
emergency motion to stay on or before April 28, 2008, at 12:00 noon.  The Department of Family
and Protective Services is also requested to file a response to the Relators' Petition for Writ of
Mandamus on or before May 2, 2008, at 5:00 p.m.
		It is so ordered April 23, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop